Citation Nr: 1140988	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-10 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from March 1944 to May 1946.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  In December 2010, the Board issued a decision denying the Veteran's claims.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2011, the Court issued an Order vacating and remanding the Board's decision for compliance with a June 2011 Joint Motion for Remand (JMR).  

The Veteran testified before the undersigned Acting Veterans Law Judge during a September 2010 travel board hearing.  A transcript of the proceeding has been associated with the claims file.  

This matter is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is requested of him.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Upon receipt of a substantially complete application for benefits, VA has a duty to must notify the claimant what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2011).  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran was afforded a March 2008 VA medical examination to obtain an opinion as to whether his hearing loss and tinnitus can be directly attributed to service.  As will be discussed in greater detail below, the Board finds that the VA medical opinion as well as the private medical opinion submitted by the Veteran do not discuss the Veteran's post-service acoustic trauma from his prior employment.  As such, the matter must be remanded for a VA examination to discuss this noise exposure.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

By way of background, the Veteran's Separation from Naval Service form provides that the Veteran served on numerous naval vessels.  He testified during the travel board hearing and has submitted statements indicating that while stationed on the U.S.S. Massachusetts, he worked in the engine room which produced very loud noise without hearing protection.  He has also indicated that he was exposed to the firing of guns aboard the ship.  The Board finds that the Veteran is competent to state that he experienced acoustic trauma in service.  See generally Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is also found to be credible in these statements.

The Veteran's service treatment records indicate that the Veteran's March 1944 enlistment examination was 15/15 whispered voice test.  His May 1946 separation examination also had a 15/15 whispered voice test, which is considered normal.  It is noted that VA views whispered voice test results as an unreliable predictors of hearing.  See VBA Training Letter 211D (10-02), dated March 18, 2010.  

Private employee audiometric records dated from August 1976 through March 1989 show that the Veteran's hearing became progressively worse.  A May 1981 treatment note indicated that there was moderate hearing loss in the left ear and normal right ear hearing.  It was noted in the employment records that the Veteran had surgery on his left ear in 1983.  An April 1984 Employee Case Study shows that the Veteran's left ear was assessed with high noise susceptibility and his right ear was considered normal to excellent.  In this study, it was recommended that the Veteran be provided improved protection from noise, and called for evaluations of the Veteran's noise exposure, evaluations for the Veteran's removal from industrial noise exposure, and evaluations of his ear protection.  This case study seems to suggest that the Veteran was exposed to acoustic trauma during his employment and calls into question the adequacy of his hearing protection used on the job.  

A March 1989 private treatment note shows that the Veteran had a second left ear operation in July 1988.  Private treatment records from his treatment physician, Dr. G.W.M., Ltd. dated from May 1981 to August 2001 indicate mild to moderate hearing loss in the right ear and moderate to profound hearing loss in the left ear.  

In March 2008, the Veteran was afforded a VA examination in connection with his appeal.  The Veteran complained of constant moderate high-pitched ringing in his left ear and decreased hearing acuity.  The examiner noted his history of left ear infections and the two left ear surgeries.  An audiometric examination revealed mild to severe primarily sensorineural hearing loss in the right ear with excellent speech recognition.  His left ear had moderate to profound mixed hearing loss with fair speech recognition.  The examiner opined that the Veteran's hearing loss is not likely related to his military service.  He pointed to the Veteran's oral history, which included having ear problems beginning sometime in the 1970s, and the private treatment records dated from May 1981 which showed essentially normal hearing for the right ear through 4000 Hz and left ear conductive hearing loss with a flat tympanogram consistent with middle ear fluid or infection, to support his opinion.

An October 2009 private treatment note from the Midwest Centre showed moderate sloping to severe mixed hearing loss in the right ear and moderately severe sloping to profound mixed hearing loss in the left ear with no threshold responses from 3000 to 8000 Hz.  An October 2009 handwritten note from the Midwest Center reveals that the Veteran's right ear hearing loss was noted as secondary to acoustic trauma and infection and there was no hearing perceptible in the left ear.  In April 2010, the Veteran submitted a letter from his private physician, Dr. G.W.M., who provided that the Veteran was treated for infections behind his left ear drum due to a buildup of skin.  He opined that this buildup of skin resulted from traumatic inner ear damage over a period of many years.  This buildup was not treatable with antibiotics and required an operation, which the examiner indicated could present tinnitus and a loss of some hearing.  The examiner then opined that it was as likely as not that the Veteran's hearing loss was related to his military service.  There is no discussion as to the Veteran's post-service noise exposure.  

In addition to the asserted exposure to acoustic trauma during service, the Veteran testified at his Board hearing that after service separation he initially repaired televisions and was not exposed to noise exposure in that profession.  However, he asserted that during his subsequent employment with Monsanto, he had excessive noise exposure and was required to wear earplugs at all times.  The Veteran testified that he did not notice hearing loss or tinnitus problems until the 1980s although he provided that he had difficulty hearing his father after service separation but he reasoned that it was because his father had a very low voice and did not raise the volume of his voice.  The Veteran's wife also testified that she met the Veteran within two years of his service separation and did not notice that his hearing was a problem at that time.  

While the March 2008 VA examiner provided a negative nexus opinion, he did not discuss the inherently unreliable results from whispered voice tests and did not provide a discussion regarding Veteran's post-service acoustic trauma.  Further, the April 2010 private physician provided that the buildup of skin (which led to infections and ultimately his hearing loss) was caused by many years of traumatic inner ear damage.  This examiner did not discuss the Veteran's post-service acoustic trauma and opined, without reason or rationale, that the Veteran's hearing loss and tinnitus was related to service.  This examiner also did not discuss the gap between service separation and the Veteran's complaints of and treatment for hearing loss and tinnitus.  As such, there is insufficient evidence to decide the case, given the post-service acoustic trauma noted in the claims file.  The matter is remanded for a medical opinion which discusses the Veteran's hearing loss and tinnitus in relation to his in-service noise exposure as well as his post-service noise exposure.  

With respect to the Veteran's claim of entitlement to service connection for tinnitus, the VA examiner concluded in March 2008 that the Veteran's tinnitus was not related to or caused by service and pointed to the fact that the tinnitus was not identified until after the Veteran's first ear surgery in 1988, many years after service discharge.  The Veteran also asserts that he did not experience tinnitus until after service separation.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced, i.e. he is competent to report that he has experienced ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  

The Director of the VA Compensation and Pension Service observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorder.  The March 2008 examiner did not comment on the causes of tinnitus.  On remand, the examiner should determine whether the Veteran's tinnitus is the result of acoustic trauma.  The examiner should also discuss other possible causes, including whether the Veteran's tinnitus may be due to hearing loss.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his hearing loss and tinnitus.  The claims folder and a separate copy of this Remand must be made available to and reviewed by the examiner prior to completion of the examination.  Such a review of the claims file should be noted in the examination report.  


The examiner should obtain from the Veteran a complete history of his service and post-service occupational, recreational, and other noise exposure.

The examiner should also provide a medical opinion whether the Veteran's hearing loss is at least as likely as not (50 percent probability or greater) etiologically related to his military service, including noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure during the Veteran's period of service as opposed to some other cause.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

All studies or tests deemed necessary by the examiner should be performed.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran has contended that he had noise exposure in service.  It should be noted that he is found competent to attest to factual matters of which he had first-hand knowledge as well as to the onset and continuity of his symptoms of hearing loss and tinnitus.  

Disregarding that complaints of tinnitus are not documented in the service treatment records, the examiner should also offer an opinion as to whether any current tinnitus is at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure (i.e., is the Veteran's complaint of tinnitus consistent with his in-service noise exposure).  If the examiner is of the opinion that the tinnitus is a symptom of hearing loss, then the examiner should so expressly state.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2011).

3. The RO should then readjudicate the claims.  If such action does not resolve the claims, a supplemental statement of the case (SSOC) should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


